Citation Nr: 0639099	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that rating decision, the RO denied service 
connection for hepatitis C, and the veteran's disagreement 
with that decision led to this appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.  

2.  Hepatitis C was not shown during service, and there is no 
competent evidence that relates it to service or any incident 
of service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent a letter to the veteran in January 2004, prior to 
the issuance of the March 2004 rating decision, which asked 
him to submit certain information and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  The letter informed him 
what evidence and information VA would obtain and essentially 
asked the veteran to send to VA any information he had 
pertaining to the claim.  The letter also explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records for which he provided adequate release 
authorizations.  VA informed the veteran that to support his 
claim for hepatitis C, the following evidence was needed:  a 
current diagnosis of hepatitis C; evidence that he was 
diagnosed with hepatitis C in service, or that he had 
symptoms of hepatitis C in service, or that he was exposed to 
certain hepatitis C risk factors in service; and evidence of 
a relationship between his current hepatitis C and the 
infection, symptoms, or risk factor exposure he had in 
service.  With the letter, the RO included a "Risk Factors 
for Hepatitis Questionnaire" and requested that the veteran 
complete and return the form.  

In addition, in a letter dated in June 2005, the RO notified 
the veteran that because he had indicated he head received 
treatment from Fort Bliss Army Hospital (William Beaumont 
Army Medical Center) in 1974, it had requested copies of 
treatment records or any other available records from that 
facility.  In the letter, the RO said that if there was any 
other evidence or information that he thought would support 
his claim, he should let the RO know, and the RO specifically 
requested that the veteran send VA any evidence in his 
possession that pertains to the claim.  Further, in a letter 
dated in March 2006, the RO provided the veteran with 
information about evidence needed to evaluate disabilities 
and evidence needed to determine the beginning date of any 
payment to which he might be entitled.  

The Board recognizes that not all the required notice was 
sent to the veteran prior to the RO's initial adjudication of 
the claim.  Despite the defect in timing of the notice, the 
Board notes that over the course of the appeal the veteran 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim. The 
Board finds that the failure to provide the veteran with all 
the specific types of required notice prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  It is also pertinent to note that the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to VA's duty to assist the veteran, the Board 
notes that the RO obtained the veteran's service medical 
records and the VA treatment records identified by the 
veteran.  In addition, based on the veteran's report that he 
was hospitalized at the hospital at Fort Bliss, Texas, in 
1974, the RO requested records from the William Beaumont Army 
Medical Center, Fort Bliss, Texas.  That facility responded 
that there were no records for the veteran.  The RO notified 
the veteran of that result in its August 2006 supplemental 
statement of the case, and the veteran thereafter reported 
that he had no further evidence to submit.  The veteran has 
not alleged that there are any other outstanding medical 
records pertinent to his claim, and he has specifically 
stated he has no further evidence to submit.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

The Board finds that, with no competent evidence of abnormal 
findings relating to hepatitis C during service or for 
decades thereafter and no competent evidence that suggests 
any contended relationship of the veteran's hepatitis C to 
service, there is no duty to provide an examination or 
medical opinion.  Id.; see also Wells v. Principi, 326 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background and analysis

The veteran contends that his hepatitis C is related to a 
blood transfusion he states he received at Ft. Bliss, Texas, 
in 1974.  He also reports that when he went into service he 
was given immunizations with an air gun that squirted blood 
from soldier to soldier.  He states that he feels he may have 
contracted hepatitis during this procedure.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a period 
of active military service, unless such injury was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. § 3.1(m) (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his currently 
diagnosed hepatitis C.  While the evidence reveals that he 
currently suffers from hepatitis C, there is no competent, 
probative evidence of record that etiologically links the 
veteran's hepatitis C to his service or any incident in 
service.  

Although the veteran has reported that he was hospitalized at 
Fort Bliss, Texas, during service in 1974 and received a 
blood transfusion at that time, his service medical records 
do not mention any hospitalization during service, and the 
William Beaumont Army Medical Center at Fort Bliss has no 
records pertaining to the veteran.  At the veteran's service 
entrance examination in November 1973, the examiner 
identified no abnormalities except for scars on the left 
hand, the elbows and the legs.  At the veteran's service 
separation examination in January 1976, clinical evaluation 
was normal, and hepatitis C was not mentioned.  The veteran 
was noted to have a history of an operation on his left hand, 
but in his report of medical history, the veteran answered no 
as to ever having been a patient in any type of hospital and 
he also denied having consulted or been treated by clinics, 
physician, healers, or other practitioners within the past 
five years for other than minor illnesses.  

The earliest medical evidence of the presence of hepatitis C 
is dated in August 2001 when the veteran donated blood, and 
American Red Cross laboratory tests were positive for 
antibodies to the hepatitis C virus as were supplemental 
tests.  When the veteran sought treatment from VA in 
November 2003, he was questioned about known risk factors for 
acquiring hepatitis C infection.  The veteran reported that 
he had had a blood transfusion before 1992, that he had used 
heroin or cocaine, and that he had heavy alcohol use in the 
past.  In particular, he reported that he had had surgery on 
his left hand (which was before service); he said that he had 
quit drinking three years earlier and that he had sniffed 
cocaine until three years ago.  In an outpatient note dated 
in August 2006, the veteran denied alcohol use and said that 
he drank alcohol excessively for over 30 years but had quit 
eight years ago on his own.  

As indicated above, the veteran contends that his hepatitis C 
is the result of having had a blood transfusion in service in 
1974 or his exposure to blood during air gun immunizations 
during service.  There is, however, no evidence in the 
veteran's service medical records that the veteran received a 
blood transfusion in service.  The Army medical center where 
the veteran contends the transfusion took place has no 
records to confirm this, and there was no history of such at 
the time of the veteran's service separation examination in 
January 1976.  Hence, there is no objective evidence to 
support the veteran's assertions that he received a blood 
transfusion in service.  The veteran can certainly provide an 
account of his activities in service; however, VA is not 
obligated to accept any such an account as credible evidence 
of such in-service event, particularly in the absence of 
supporting evidence.  

The veteran's remaining contention is that he may have 
contracted hepatitis C when he was given immunizations with 
an air gun that was also used on other soldiers.  The veteran 
has not submitted or identified any or medical evidence that 
suggests a relationship between air gun immunizations and 
hepatitis C, and it is not among known hepatitis C risk 
factors listed in a November 2003 questionnaire contained in 
the veteran's VA medical records.  In this regard, the Board 
notes that competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises and can also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  

The record as whole fails to substantiate the veteran's claim 
that his hepatitis C originated during his period of military 
service.  No complaint or finding as to the veteran's claimed 
hepatitis is shown in service or for many years following his 
discharge from active duty.  There is no documentation of 
hepatitis C until 2001 at the earliest, and it is significant 
that no medical professional either by medical finding or 
opinion has suggested a nexus between the disease and the 
veteran's period of military service or any event thereof.  

The veteran's own assertions as to the service origin of 
hepatitis C are not substantiated by competent medical or 
other evidence.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that his hepatitis C is causally related to 
service is therefore entitled to no weight of probative 
value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In all, a preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  
Accordingly, service connection is not warranted.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


